


110 HRES 980 EH: Authorizing the Committee on the Judiciary

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 980
		In the House of Representatives, U.
		  S.,
		
			February 14, 2008
		
		RESOLUTION
		Authorizing the Committee on the Judiciary
		  to initiate or intervene in judicial proceedings to enforce certain
		  subpoenas.
	
	
		That the Chairman of the Committee on the
			 Judiciary is authorized to initiate or intervene in judicial proceedings in any
			 Federal court of competent jurisdiction, on behalf of the Committee on the
			 Judiciary, to seek declaratory judgments affirming the duty of any individual
			 to comply with any subpoena that is a subject of House Resolution 979 issued to
			 such individual by the Committee as part of its investigation into the firing
			 of certain United States Attorneys and related matters, and to seek appropriate
			 ancillary relief, including injunctive relief.
		2.The Committee on the Judiciary shall report
			 as soon as practicable to the House with respect to any judicial proceedings
			 which it initiates or in which it intervenes pursuant to this
			 resolution.
		3.The Office of General Counsel of the House
			 of Representatives shall, at the authorization of the Speaker, represent the
			 Committee on the Judiciary in any litigation pursuant to this resolution. In
			 giving that authorization, the Speaker shall consult with the Bipartisan Legal
			 Advisory Group established pursuant to clause 8 of Rule II.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
